Citation Nr: 0921668	
Decision Date: 06/09/09    Archive Date: 06/16/09	

DOCKET NO.  05-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss, to include on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had 20 years of active service at the time of his 
retirement from the Army in October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Houston, Texas, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective May 27, 2004.  

A review of the record reveals service connection is also in 
effect for tinnitus, rated as 10 percent disabling; 
degenerative disc disease at the L5/S1 level, rated as 
10 percent disabling; chronic synovitis of the fifth 
metatarsal cuboid articulation of the left foot, rated as 
10 percent disabling; and spondylosis of the cervical spine, 
rated as 20 percent disabling.  A combined disability rating 
of 40 percent has been in effect since May 27, 2004.  

This case was previously before the Board in August 2008 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  

For reasons which will be set forth in a remand at the end of 
the decision below, the question of the Veteran's entitlement 
to a compensable disability rating for his bilateral hearing 
loss based on extraschedular considerations is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran should further 
action be required.  


FINDING OF FACT

Audiometric test results corresponds to numeric designations 
at no more than level II for each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating on 
an other than extraschedular basis for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board acknowledges its awareness of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to open a previously-denied 
claim.  

The Board finds that all notice required by the VCAA and its 
implementing regulations were furnished to the Veteran by 
various communications dated between September 2004 and 
October 2008.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
Fed. 3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a Court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, but the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden on VA and encouraged abuse of 
the judicial process, and that determination of the issue of 
harmless error should be made on a case by case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Vazquez-Flores, however, is 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the instant one, involving an 
appeal of the initial rating assigned following a grant of 
service connection.  Moreover, the Court has held that in a 
claim for an increased initial evaluation after the claim for 
service connection has been substantiated and allowed, as is 
this situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

A review of the record shows the RO has provided assistance 
to the Veteran as required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), as indicated by the facts and 
circumstances of this case.  The Veteran has been accorded 
audiologic examinations by VA in December 2004 and 
February 2006.  The Veteran has submitted the reports of 
audiologic testing at a private facility in September 2004 
and September 2005.  Following the Board's remand he was 
accorded a special audiologic examination by VA in 
November 2008.  Further, the Veteran had the opportunity to 
provide testimony on his own behalf in a hearing before the 
undersigned in June 2008.  A transcript of the proceedings is 
of record and has been reviewed.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal and they have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duties to notify and assist and 
will proceed with discussion of the merits of the appeal.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

In Francisco v. Brown, 7 Vet. App. 55 (2004), the Court held 
that when service connection has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2008), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

In general, to evaluate the degree of disability, the Rating 
Schedule establishes 11 auditory acuity levels when 
determining hearing impairment.  The levels extend from Level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiology testing at the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85(d).  

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings of 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The applicable rating criteria for hearing impairment were 
revised after June 10, 1999.  38 C.F.R. § 4.85.  It is 
noteworthy that Table VII was amended to reflect that  
hearing loss is now rated under a single code, Diagnostic 
Code 6100, regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
medical terminology and clear criteria were used, and that 
they reflect current medical advances.  The tables that are 
used to assign the Roman numerals, and, then, to assign the 
appropriate disability rating, were not changed.  

Further, the amended regulations include additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
of 55 decibels or more in each of the four specified 
frequencies (i.e., 1,000, 2,000, 3,000, and 4,000 Hertz), or 
when hearing loss with a pure tone threshold of 30 decibels 
or less at 1,000 Hertz and 70 decibels or less or more than 
2,000 Hertz results, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  

Factual Background and Analysis

The pertinent medical evidence of record includes the report 
of a December 2004 audiometric examination of the Veteran by 
VA.  Pure tone threshold testing at 1,000, 2,000, 3,000, and 
4,000 Hertz showed 30, 35, and 45 decibel loss in the right 
ear, respectively, for an average of 36.  In left ear, the 
numbers were 35, 25, and 40, with an average of 31.  Speech 
discrimination ability was listed as 96 percent in each ear.  
The examiner stated the Veteran exhibited a mild to moderate 
sensorineural hearing loss at 1,000 to 4,000 Hertz in the 
right ear and mild sensorineural hearing loss at 500 through 
4,000 Hertz in the left ear.  Notation was made that the 
claims file was reviewed prior to administration of the 
tests.  Applying the provisions of 38 C.F.R. § 4.85, Table VI 
to these results, the Veteran has a numeric designation of 
Level I in the right and Level I in the left ear.  

Also of record are reports of private audiologic testing done 
in 2004 and in September 2005.  These tests show more 
significant hearing loss than that reflected by the VA 
studies.  There is no indication in the record as to the 
credentials of the individuals who conducted the private 
examinations.  

As a result, the Veteran was then accorded an audiometric 
examination by VA in February 2006.  The results of that 
study were fairly consistent with the December 2004 
examination noted above.  The average decibel loss at the 
time of the February 2006 testing was 46 in the right ear and 
45 in the left ear.  Speech discrimination ability was listed 
as 94 percent in the right ear and 96 percent in the left 
ear.  Applying the provisions of the table to these results, 
the Veteran continued to have a numeric designation of Level 
I in each ear.  With regard to impact on daily life, it was 
noted the Veteran reported his tinnitus was severe and 
seriously affected his normal activities such as 
communication and hearing.  As noted above, service 
connection is in effect for tinnitus.  

The examiner stated that the claims file was viewed by or 
prior to the administration of any tests.  She stated she was 
not familiar with the credentials required for individuals to 
give hearing evaluations at Sears.  She stated that "it 
should be noted that the 2004 evaluation and the one 
completed today on February 14, 2006 yielded consistent 
results and good interest reliability."  There were no 
recommendations at that time.  

At the video conference hearing in June 2008, the Veteran and 
his representative complained that he had significant hearing 
impairment that impacted adversely on his ability to function 
in his daily activities.  

As a result, the case was remanded and the Veteran was 
accorded another audiological evaluation by VA in 
November 2008.  The Veteran stated he was able to hear on the 
telephone only with difficulty.  He reported having trouble 
understanding conversations with noise in the background and 
he complained that his hearing problem caused him to not be 
able to hear when there was background noise.  He added that 
he had to turn the TV volume off.  

Testing results showed average decibel loss in the right ear 
to be 40 at 1,000, 50 at 2,000, 45 at 3,000, and 55 at 4,000 
Hertz, for an average loss of 48.  

In the left ear, the average decibel loss was 45 at 1,000, 45 
at 2,000, 50 at 3,000, and 50 at 4,000 Hertz.  The average 
loss here was also 48.  

The findings of speech discrimination ability were 86 percent 
in the right ear and 88 percent in the left ear.  

The audiologist stated that he reviewed the file.  With 
regard to the impact of the hearing loss on the Veteran's 
ability to function, the audiologist indicated that the 
Veteran "has difficulty hearing background noise and he also 
reports that he has to turn the TV up loud in order to hear 
it."  

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the Veteran had a numeric designation of Level 
II in the right ear and Level II in the left ear.  

With consideration of the rating criteria, the Veteran has 
exhibited numeric designations of no more than II in each 
ear.  These numeric designations translate to a zero percent 
disability rating for the level of hearing impairment shown.  
As noted above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings for the 
rating provisions.  The Board has no choice but to deny the 
claim for a compensable disability rating at this time 
because the numeric designations do not translate to more 
than a zero percent disability at any time during the rating 
period.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


ORDER

An initial compensable disability evaluation for bilateral 
hearing loss on a schedular basis is denied.  


REMAND

The Veteran contends that he has a significant hearing loss 
which impacts adversely on his ability to function in his 
daily activities.  At the hearing on appeal, he testified 
that his difficulty hearing has affected his employment, in 
that he has to ask others to repeat what they are saying.  He 
noted that he often has to try to hear others who are wearing 
surgical masks and that he has difficulty understanding what 
they are saying.  

On the VA examination in December 2008, the examiner noted 
that the Veteran complained that his hearing problems cause 
him to not be able to hear when there is background noise and 
that he has to turn the TV loud.  While the examiner noted 
the Veteran's complaints, there is no assessment of the 
effect of his difficulty hearing in an industrial 
environment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
found that, in light of VA's Fast Letter No. 07-10 (April 24, 
2007) audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined 
if an extraschedular evaluation may be assigned.  Once the VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The evidence raises a question with regard to the current 
affect of the Veteran's hearing loss on his ability to 
function in his daily life.  The question has not been 
addressed by the RO.  In order to make an accurate assessment 
of the Veteran's entitlement to consideration of an 
extraschedular evaluation, it is necessary to have a medical 
opinion which addresses the effect his hearing loss on 
occupational functioning.  

Accordingly, the matter is referred for the following action:  

1.  The Veteran should be scheduled for 
an audiological examination to determine 
the effect of his hearing loss on his 
occupational functioning and daily 
living, in accordance with VA Fast Letter 
No. 07-10 (April 24, 2007).  The claims 
folder should be reviewed by the examiner 
and the examination report should note 
that review.  

2.  Thereafter, the RO should adjudicate 
the question of whether the evidence 
warrants referral of the claim to the 
appropriate department officials under 38 
C.F.R. § 3.321(b) for extraschedular 
consideration is warranted.  The Veteran 
should be notified of the determination.  

If the benefit sought on appeal is not granted, the Veteran 
should be provided with a Supplemental Statement of the Case 
and be given an appropriate period of time for response.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


